Citation Nr: 0838385	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-17 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized private medical treatment received by the 
veteran on December 14, 2005 from Morristown Hamblen Hospital 
in Morristown, Tennessee.


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1960.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision rendered in May 2007 by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Mountain Home, Tennessee in which reimbursement or payment by 
VA of the cost of unauthorized private medical treatment 
received by the veteran at the  Morristown Hamblen Hospital 
on December 14, 2005 was denied.


FINDINGS OF FACT

1. On December 14, 2005, the veteran received emergency 
services for inability to void; a VA or other federal 
facility was not feasibly available to provide the services.

2. It is reasonably shown that the veteran is financially 
liable for the treatment received and that he was enrolled in 
the VA health care system, had received VA medical services 
within the prior 24 months, and had no coverage under a 
health plan contract for payment or reimbursement of this 
treatment.

3. The condition for which the veteran was treated was not 
service connected and he was not otherwise eligible for 
reimbursement under 38 U.S.C.A. § 1728.

4. The record shows that waiver was provided in February 2007 
for timely filing of the claim for payment or reimbursement 
for the expenses incurred.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses incurred at 
Morristown Hamblen Hospital on December 14, 2005 are met. 38 
U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.1000-17.1002, 17.1004 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  Reimbursement of Medical Expenses

The law governing payment or reimbursement of private medical 
expenses not previously authorized was changed, effective 
October 10, 2008.  As the veteran's claim was filed prior to 
the change in law, and because his claim may be granted in 
full under the law in effect when he filed his claim, 
discussion of the new law will be omitted.

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations. As there is no indication from the 
record, nor has the veteran alleged, that he has a total 
disability or that his treatment at Morristown Hamblen 
Hospital was for an adjudicated service-connected disability, 
a non-service- connected disability associated with and held 
to be aggravating an adjudicated service-connected disability 
or for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 38 
U.S.C.A. Chapter 31, he is not eligible for benefits under 38 
U.S.C.A. § 1728. See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 
17.47(i).

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here).

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided. 38 
C.F.R. § 17.1002.

The claimant (who can be the veteran or the medical service 
provider) must submit the claim for payment or reimbursement 
within 90 days after the latest of the following: (1) July 
19, 2001; (2) The date that the veteran was discharged from 
the facility that furnished the emergency treatment; (3) The 
date of death, but only if the death occurred during 
transportation to a facility for emergency treatment or if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or (4) The 
date the veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party. 38 C.F.R. § 17.1004(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Initially, the Board notes that the claim for payment or 
reimbursement was not timely filed, but that the record shows 
that VAMC Mountain Home waived the untimely filing in 
February 2007.  It is also clear that Morristown Hamblen 
Hospital provides emergency care. 38 C.F.R. § 17.1002(a). 
Additionally, it is reasonably established that the veteran's 
treatment at Morristown Hamblen Hospital was for a condition 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health. 38 
C.F.R. § 17.1002(b). The veteran went to Morristown Hamblen 
Hospital after experiencing inability to void and pain 
beginning the night before.  Emergency room documents reflect 
that he had had an episode of similar symptoms which required 
emergency treatment a week prior, at which time a Folely 
catheter was placed and he was started on the antibiotic, 
Cipro.  

The veteran avers that he was in severe pain and that he was 
not able to void.  Given the nature of the veteran's problem, 
the fact that emergency personnel found it necessary to again 
treat the veteran with a Folely catheter, and the presence of 
infection, a prudent layperson could reasonably expect the 
absence of immediate medical attention would result in 
serious impairment to body functions or serious dysfunction 
of a bodily organ or part. Id.

Regarding the feasible availability of a VA facility for the 
veteran's treatment, the Board notes that the veteran was 
living in White Pine, approximately 9 miles from where 
Morristown Hamblen Hospital is located, when he went to the 
emergency room there. In contrast, the closest VA facility, 
Mountain Home VAMC was approximately 60 miles away. Given, 
this distance and the veteran's reasonable belief that he was 
acutely ill, the Board finds that an attempt for him to 
initially receive care at the VAMC would not have been 
considered reasonable by a prudent layperson. 38 C.F.R. § 
17.1002(c).

It is clear from the record that the veteran was enrolled in 
the VA healthcare system as his claims file shows a history 
of VA treatment within 24 months prior to December 14, 2005. 
The record further shows that the veteran had Medicare A 
insurance only, and that his coverage under Blue Cross Blue 
Shield was terminated effective December 10, 2005.  There is 
nothing in the record to show that he had any other coverage 
besides VA coverage to cover these expenses.  Furthermore, it 
is clear from the claim submitted that the veteran is 
financially liable for the Morristown Hamblen Hospital 
treatment received. Finally, as mentioned above, the veteran 
is not eligible for reimbursement under 38 U.S.C.A. § 1728. 
See 38 C.F.R. § 17.1000(e)-(i).

In summary, the evidence establishes that veteran's care at 
Morristown Hamblen Hospital was emergent and that VA or other 
federal facilities were not feasibly available. All other 
conditions being met, payment or reimbursement for the costs 
of treatment from Morristown Hamblen Hospital on December 14, 
2005 is warranted.

ORDER

Entitlement to payment or reimbursement for private medical 
services the veteran received at Morristown Hamblen Hospital 
in Morristown, Tennessee on December 14, 2005 is granted.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


